Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
Specification
The abstract of the disclosure is objected to because in the instant application, the abstract exceeded the 150 words limitation, appropriate correction is require.  Correction is required.  See MPEP § 608.01(b) and 37 CFR 1.72.
Claim Objections
Claims 1, 17, 19 and 20 are objected to because of the following informalities:  
As to claim 1, lines 3 and 15, “each entry” should read --each of the number of entries--; line 7, “each operation” should read --each of the plurality of operations--; line 13, “select the operation from amongst” should read --select the operation to be issue from amongst--.
As to claim 17, “that operation” should read --the operation--.
As to claims 19-20, these claims are rejected for the same reason.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
As to claim 20, the recited means are treated as computer implemented data structure, circuitry and/or computer memory in performing the respective functions [Figs. 1-2 and corresponding text]. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
As to claim 1, the used of pronouns “that” and “those” throughout the claim renders the claim unclear since the claims recited multiple instances of operation(s) (i.e. operation to be performed by processing unit, corresponding operation information of operations that are received by allocation circuitry, etc.).  The examiner suggest using less ambiguity in drafting claim languages by clearly referencing a pre-established limitation with “the” or “said” or using alternative wordings (For example, lines 7-8, replacing “for each operation, whether to allocate the operation information for that operation” with --for each of the plurality of operations, whether to allocate the corresponding operation information--; lines 13-14, replacing “those operations whose required source operands are available” with --one or more of the plurality of operations whose 
As to claims 2-18, these claims are rejected based on dependency and for failing to cure the deficiency of claim 1.
As to claim 9, this claim is additionally rejected for the limitation “that section”.  The examiner suggest replacing the limitation with --corresponding section--.
As to claims 19-20, these claims are rejected for the same reason as claim 1 above.

Allowable Subject Matter
Claims 1-20 would be allowable if by overcoming 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 
An issue queue having a first section and a second section, each of the first section and the second section comprising a number of entries, and each entry having an instruction to be performed by an execution unit [Fig. 9 and corresponding text]; determination of instruction dependency dictates whether the instruction being stored in the primary issue queue or secondary issue queue15instruction I ;  20selecting from the issue queue, during 
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in independent claims 1 and 19-20. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 19-20 as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199